Citation Nr: 1027335	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, status post left foot subtalar joint fusion with screw 
fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to January 1977. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO in Chicago, Illinois now has jurisdiction.

The issue of whether new and material evidence has been received 
to reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a January 2009 rating decision, the RO granted the Veteran's 
claim for an increased evaluation for his service-connected 
bilateral pes planus, status post left foot subtalar joint fusion 
with screw fixation, assigning a 50 percent evaluation effective 
in August 2004, and again in March 2009.  A 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30, effective from 
October 2008 through February 2009.  The 50 percent evaluation is 
the highest evaluation that may be assigned under the diagnostic 
code.  The Veteran has not appealed the effective date assigned.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim for an increased evaluation for bilateral 
pes planus, status post left foot subtalar joint fusion with 
screw fixation.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that affects 
the provision of benefits by the Secretary to the veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  The 
Board may dismiss any appeal which fails to allege error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 7105.

In a January 2009 rating decision, the RO granted a 50 percent 
evaluation for bilateral pes planus, status post left foot 
subtalar joint fusion with screw fixation, effective from August 
24, 2004 to October 29, 2008.  Effective October 30, 2008, a 100 
percent evaluation was assigned under 38 C.F.R. § 4.30.  The 50 
percent evaluation was restored, effective March 1, 2009.  The 50 
percent evaluation is the highest evaluation afforded for 
bilateral pes planus under Diagnostic Code 5276.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2009).  The Veteran did not appeal 
the effective dates assigned.

In its rating decision and notification letter, the RO noted that 
the evaluation assigned was the maximum evaluation afforded for 
the service connected bilateral pes planus under the rating 
criteria, and that it considered the grant to be a complete grant 
of benefits.  The Veteran was asked to notify the RO if he 
required an extension of the convalescence period or if surgery 
was required on his right foot.  He was also asked to notify the 
RO if he wished to claim service-connection for his right foot 
hallux valgus and hammertoes.  The Veteran did not respond.  

As a result, the grant of a 50 percent evaluation for the 
service-connected bilateral pes planus effective from August 2004 
to October 2008, and effective in March 2009, and the grant of a 
100 percent evaluation from October 2008 through February 2009 
has fully resolved the issue and renders the appeal moot.  The 
relief sought on appeal, the grant of a 100 percent evaluation 
from October 2008 through February 2009, and the grant of a 50 
percent evaluation from October 2004 to October 2008 and from 
March 2009, the maximum evaluation afforded by the diagnostic 
code, has been accomplished without the need for action by the 
Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The claim for entitlement to an increased evaluation for 
bilateral pes planus, status post left foot subtalar joint fusion 
with screw fixation is dismissed.


REMAND

The Veteran seeks to reopen his previously denied claim for 
service connection for bilateral hearing loss.  

In August 2004, the Veteran reported that he had been 
hospitalized at the VA Medical Center in North Chicago, Illinois, 
and would be there for about two month.  Other records show the 
Veteran was incarcerated from February 2001 to March 2001, from 
September 2002 to December 2002, and from February 2003 to August 
2004.  VA treatment records associated with the claims folder are 
dated from 2005 to 2009, but notations with the records show that 
not all records were printed.  In 2008, it is noted that the 
Veteran was residing at a domiciliary.

VA treatment records from the Veteran's hospitalization in 2004 
and his domiciliary care in 2008, and any treatment records form 
the Veteran's incarceration have not been obtained.  These 
records must be obtained.  See 38 C.F.R. § 3.159(c) (2009).

In addition, it appears from the record that the Veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) from August 1992 to July 2008.  The RO 
attempted to obtain these records but was told by SSA in April 
2009 that the Veteran was not entitled to disability or SSA 
benefits and that no records were on file.  It is not indicated 
whether SSA made a search for records that may have been the 
result of a previous grant for benefits from 1992 to 2008.  The 
Board finds it is necessary to ascertain whether the Veteran is 
receiving or ever received SSA benefits and, if so, to obtain 
these records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board notes that the Veteran failed to report to a scheduled 
VA examination in January 2010.  The Board reminds the veteran 
that "[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the RO/AMC has the correct 
address and contact information for the 
Veteran.

2.  The RO/AMC should ask the Veteran to 
provide the names and addresses of the 
institutions at which he was incarcerated.  
After securing the necessary release, the 
RO should obtain these records.  All 
efforts to obtain these records should be 
documented in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).



3.  The RO/AMC should ask the Veteran to 
provide the names and addresses of the 
domiciliaries at which he resided and the 
dates he was a resident there.  After 
securing the necessary release, the RO 
should obtain these records.  All efforts 
to obtain these records should be 
documented in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

4.  The RO/AMC should obtain all hospital 
treatment records from the VAMC in North 
Chicago, Illinois from 2004 to the present, 
and any and all records of treatment 
accorded the Veteran at VAMC North Chicago, 
Illinois and associated VAMCs and 
outpatient clinics, VAMC Milwaukee, 
Wisconsin and associated VAMCs and 
outpatient clinics, and any other VAMC the 
Veteran may identify from 2000 to the 
present.  All efforts to obtain these 
records should be documented in the claims 
folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

5.  The RO/AMC should determine whether or 
not the Veteran is receiving or has ever 
received SSA disability benefits and, if 
so, obtain a copy of the decision awarding 
benefits and any and all medical evidence 
relied upon in making that determination.  
All efforts to obtain these records should 
be documented in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

6.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the Veteran's claim to reopen 
his previously denied claim for service 
connection for bilateral hearing loss, in 
accordance with the applicable laws and 
regulations.  If any of the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as 
to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


